Citation Nr: 0125636	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  92-06 360A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis.  

2.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1943 to November 
1945 and from August 1950 to March 1954.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1992 rating decision of the San Juan, the 
Commonwealth of Puerto Rico, Regional Office (RO) which 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection for a chronic pulmonary disorder to 
include bronchitis and pulmonary fibrosis and denied special 
monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  In October 1999, the 
veteran submitted a Motion for Reconsideration of the Board's 
January 1991 decision which determined that the veteran had 
not submitted new and material evidence to reopen his claim 
of entitlement to service connection for a chronic pulmonary 
disorder to include bronchitis and pulmonary fibrosis.  In 
May 2000, the Vice Chairman of the Board denied the veteran's 
Motion for Reconsideration.  The veteran is represented in 
this appeal by the Blinded Veterans Association.  

In May 2000, the veteran submitted claims of entitlement to 
service connection for head fracture residuals, bilateral 
hearing loss disability, tinnitus, and chronic ear 
infections.  It appears that the RO has not had an 
opportunity to act upon the claims.  Absent an adjudication, 
a notice of disagreement, a statement of the case, and a 
substantive appeal, the Board does not have jurisdiction over 
the issues.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993); Black v. Brown, 10 Vet. App. 
279, 284 (1997); Shockley v. West, 11 Vet. App. 208 (1998).  
Jurisdiction does matter and it is not "harmless" when the 
Department of Veterans Affairs (VA) fails to consider 
threshold jurisdictional issues during the claim adjudication 
process.  Furthermore, this Member of the Board cannot have 
jurisdiction of the issues.  38 C.F.R. § 19.13 (2001).  The 
United States Court of Appeals for Veterans Claims (Court) 
has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511(1997).  Therefore, the issues are referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, he has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2001).  


FINDINGS OF FACT

1.  In January 1991, the Board denied the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  
2.  The documentation submitted since the January 1991 Board 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

The January 1991 Board decision denying the veteran's 
application to reopen his claim of entitlement to service 
connection for a chronic pulmonary disorder to include 
bronchitis and pulmonary fibrosis is final.  New and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic pulmonary 
disorder has been presented.  38 U.S.C.A. §§ 5107, 5108, 7104 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156, 20.1105 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The statutes governing the adjudication of claims for VA 
benefits have recently been amended.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (VCAA), 
enacted at 38 U.S.C.A. §§ 5103, 5103A, 5107 (West Supp. 
2001).  The Secretary of the VA has recently issued amended 
regulations implementing the VCAA.  66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a)).  In reviewing the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a chronic pulmonary disorder, the Board 
observes that the VA has secured or attempted to secure all 
relevant VA and private medical records to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's application.  The veteran has 
been advised by the statement of the case and the 
supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his application.  
The veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded a hearing before a VA 
hearing officer.  The hearing transcript is of record.  Any 
duty imposed by VCAA, including the duty to assist and to 
provide notification, has been met.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001); 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156, 3.159, 3.326(a)).  

When a veteran requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made and, if it is, as 
to whether it provides a basis for allowing the claim.  In 
reviewing an application to reopen a veteran's claim of 
entitlement to service connection, the VA must initially 
determine whether the veteran has presented new and material 
evidence under 38 C.F.R. § 3.156(a) in order to have the 
prior final claim reopened under 38 U.S.C.A. § 5108 (West 
1991).  If new and material evidence has been presented, the 
VA may then proceed to evaluate the merits of the claim after 
ensuring that its duty to assist the veteran has been 
fulfilled.  38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 
2001); 38 C.F.R. § 20.1105 (2001).  Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995). 

I.  Prior Board Decisions

In February 1956, the Board denied service connection for a 
chronic pulmonary disorder to include bronchitis as the 
claimed disorder was not manifested during active service and 
the veteran's current bronchitis was not shown to have 
originated during active service.  The veteran was provided 
with a copy of the Board's decision.  

The evidence upon which the Board formulated its February 
1956 decision may be briefly summarized.  A January 1954 Army 
hospital summary indicates that a contemporaneous chest X-ray 
study revealed a density in the left second anterior 
interspace which represented probable vascular shadows.  The 
report of the veteran's March 1954 physical examination for 
service separation relates that no lung and chest 
abnormalities were identified.  A contemporaneous chest X-ray 
study was reported to be negative.  The report of a February 
1955 VA examination for compensation purposes states that the 
veteran complained of shortness of breath on exertion and a 
productive cough of five months' duration.  He denied a 
history of bronchitis, asthma, pneumonia, and pleurisy.  A 
contemporaneous chest X-ray study revealed an area of 
increased density in the left third interspace and a fibrotic 
strand running upwards from the left hilum.  Impressions of 
chronic bronchitis and "[ruleout] bronchiectasis" were 
advanced.  An August 1955 written statement from the veteran 
relates that he had been in a bed next to a man with a 
serious lung disorder while hospitalized at the Fort Clayton, 
The Canal Zone, medical facility during active service.  The 
veteran stated that he had subsequently experienced shortness 
of breath, a productive cough, and chronic exhaustion during 
the remainder of his second period of active service.  The 
transcript of an October 1955 hearing before a VA hearing 
panel notes that the veteran testified that he had suffered 
from chronic bronchitis after an inservice episode of 
marching while he was stationed in Panama.  He clarified that 
he had not reported his bronchitis to military medical 
authorities.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a chronic pulmonary 
disorder.  In March 1983, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a chronic 
pulmonary disorder to include bronchitis and denied service 
connection for the claimed disorder.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The additional relevant evidence considered by the Board in 
reaching its March 1983 decision may be briefly summarized.  
A March 1980 written statement from the veteran reiterated 
that he experienced a left lung "vascular shadow condition" 
during active service and was subsequently diagnosed with the 
same disorder following service separation.  Clinical 
documentation dated in May and June 1980 from Tomas Ferrer 
Araez, M.D., and the Clinica Espanola conveys that the 
veteran complained of night dyspnea with orthopnea of nine 
days' duration.  Contemporaneous X-ray studies were reported 
to show "an extensive fibrotic area in the left superior 
lobe resulting from a phymatosis process developed while in 
the service."  He was diagnosed with acute bronchitis.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a chronic pulmonary 
disorder.  In December 1987, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a chronic 
pulmonary disorder to include bronchitis and denied service 
connection for the claimed disorder.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The additional relevant evidence considered by the Board in 
reaching its December 1987 decision may be briefly 
summarized.  A January 1984 written statement from Rafael 
Ayala, M.D., conveys that the veteran was diagnosed with 
chronic bronchitis.  An August 1985 written statement from 
Adalberto Brignoni Ortiz, M.D., reflects that the veteran had 
been diagnosed with pulmonary fibrosis and chronic 
bronchitis.  

In August 1989, the Board denied service connection for a 
chronic pulmonary disorder to include pulmonary fibrosis upon 
its finding that the claimed disorder was not shown to have 
originated during active service.  The veteran and his 
accredited representative were provided with copies of the 
Board's decision.  

The evidence upon which the Board formulated its August 1989 
decision consisted of the veteran's service medical records 
and the report of the February 1955 VA examination for 
compensation purposes which were previously reviewed in 
consideration of the veteran's claim of entitlement to 
service connection for a chronic pulmonary disorder to 
include bronchitis.  

The veteran subsequently sought to reopen his claim of 
entitlement to service connection for a chronic pulmonary 
disorder.  In January 1991, the Board determined that the 
veteran had not submitted new and material evidence to reopen 
his claim of entitlement to service connection for a chronic 
pulmonary disorder to include bronchitis and pulmonary 
fibrosis.  The veteran and his accredited representative were 
provided with copies of the Board's decision.  

The evidence considered by the Board in formulating its 
January 1991 decision may be briefly recapped.  A September 
1989 written statement from the Commonwealth of Puerto Rico 
Health Department's Health Services and Facilities 
Administration states that "the information submitted by the 
patient tends to indicate that [the veteran] was a patient in 
the Anti-Tuberculosis Hospital in Mayaguez."  The veteran's 
medical records were noted to be unavailable.  Private 
clinical documentation dated in 1989 and 1990 reflects that 
the veteran was diagnosed with and treated for chronic 
bronchitis.  

II.  New and Material Evidence

Initially, the Board observes that the provisions of 38 
C.F.R. § 3.156 have been recently amended so as to define 
"new evidence" as that which has not been previously 
submitted and "material evidence" as that which relates to 
an unestablished fact necessary to substantiate the claim.  
Under the amended regulation, new and material evidence must 
raise a reasonable possibility of substantiating the claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.156(a)).  The amended version of 38 
C.F.R. § 3.156 governs all applications filed on or after 
August 29, 2001.  As the veteran's application to reopen his 
claim of entitlement to service connection for a chronic 
pulmonary disorder was received by the RO in June 1991, the 
Board will review the veteran's application under the prior 
version of 38 C.F.R. § 3.156.  That regulation states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2001).  

The Court has elaborated on what constitutes "new and 
material evidence."  New evidence is not that which is 
cumulative of other evidence already present in the record.  
In determining whether new and material evidence has been 
submitted, the Board must consider the specific reasons for 
the prior denial.  Evans v. Brown, 9 Vet. App 273, 283 
(1996).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the January 1991 Board decision 
denying the veteran's application to reopen his claim of 
entitlement to service connection for a chronic pulmonary 
disorder consists of VA clinical and examination 
documentation, private clinical documentation, the transcript 
of the June 1992 hearing before a VA hearing officer, and 
written statements from the veteran and the veteran's wife.  
An April 1954 written statement from Calle Hospital indicates 
that the veteran was admitted to the Anti-Tuberculosis 
Hospital of Mayaguez in April 1954.  The veteran was reported 
to exhibit left lung inflammatory disease symptoms including 
shortness of breath, a chronic productive cough, chronic 
fever, and inflamed mucosa.  At the June 1992 hearing on 
appeal, the veteran testified that he had been treated for 
active tuberculosis at the Anti-Tuberculosis Hospital between 
April and August of 1954.  This additional evidence, if 
accepted as true, cures one of the evidentiary defects which 
existed at the time of the prior denial of service 
connection.  Therefore, it constitutes new and material 
evidence sufficient to reopen the veteran's claim of 
entitlement to service connection for a chronic pulmonary 
disorder.  


ORDER

New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for a 
chronic pulmonary disorder is reopened.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for a chronic pulmonary 
disorder is to be determined following a de novo review of 
the entire record.  At the June 1992 hearing, the veteran 
testified that he had been treated for active tuberculosis at 
the Anti-Tuberculosis Hospital of Mayaguez between April and 
August 1954 and thereafter received "the right to outpatient 
treatment" for approximately eighteen months.  The April 
1954 written statement from Calle Hospital indicates that 
clinical documentation of the veteran's pulmonary treatment 
could be obtained from the Ponce Anti-Tuberculosis Hospital.  
Clinical documentation of the cited treatment is not of 
record.  In reviewing a similar factual scenario, the Court 
has held that the VA should obtain all relevant VA and 
private treatment records which could potentially be helpful 
in resolving the veteran's claim.  Murphy v. Derwinski, 1 
Vet. App. 78, 81-82 (1990).  

The veteran asserts that the record supports assignment of 
special monthly pension based on the need for regular aid and 
attendance or at the housebound rate.  He advances that his 
multiple chronic disabilities including cerebrovascular 
accident residuals with left hemiparesis, a psychiatric 
disorder, a seizure disorder, hypertension, peripheral 
vascular insufficiency, generalized osteoarthritis, bilateral 
sensorineural hearing loss disability, chronic obstructive 
pulmonary disease, and sinusitis have confined him to a 
wheelchair and necessitated that another individual assist 
him with his activities of daily living.  The Board observes 
that the veteran was last afforded a VA aid and attendance 
evaluation in 1991 and a comprehensive VA physical evaluation 
in 1994.  The Court has held that the VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
claimed disability will be a fully informed one.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  

The veteran's claim of entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate has apparently not been considered under the 
VCAA and the associated amended regulations.  Therefore, the 
claim must be returned to the RO.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Accordingly, this case is REMANDED for the 
following action:

1. The RO should request that the veteran 
provide information as to treatment of 
his alleged active tuberculosis and all 
other chronic disabilities including the 
names and addresses of all health care 
providers.  Upon receipt of the requested 
information and the appropriate releases, 
the RO should contact the Ponce 
Anti-Tuberculosis Hospital and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  The 
records should specifically include the 
reports of treatment in 1954.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran 
after 1990 be forwarded for incorporation 
into the record.  

3.  The RO should then schedule the 
veteran for a VA examination for 
compensation and pension purposes which 
includes pulmonary and aid and attendance 
evaluations.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  

The examiner or examiners should 
explicitly state whether the veteran has 
any chronic pulmonary tuberculosis 
residuals.  The physician or physicians 
should also express an opinion for the 
record as to whether it is at least as 
likely as not that the veteran's chronic 
physical and psychiatric disabilities 
impair his ability to perform necessary 
daily personal care activities and 
otherwise render him in need of regular 
aid and attendance of another person.  
The reasoning for the opinions expressed 
should be explicitly set forth.  The 
claims files, including a copy of this 
REMAND, should be made available to the 
examiner or examiners.  The examination 
report should reflect that such a review 
was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2001) and 66 Fed. 
Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 
3.159, 3.326(a)) are fully met.  

5.  The RO should then readjudicate the 
issues of the veteran's entitlement to 
service connection for a chronic 
pulmonary disorder and special monthly 
pension based on the need for regular aid 
and attendance or at the housebound rate 
on a de novo basis.  Each of the 
disabilities shown must be evaluated and 
assigned a disability evaluation.  If the 
claims are denied, the veteran and his 
accredited representative should be 
provided with a supplemental statement of 
the case and be given the opportunity to 
respond.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2001) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

 

